ORDER

The Court orders the foregoing Memorial Resolution spread of record upon the permanent records of this Court, and the Clerk of this Court is ordered to deliver a copy of said Memorial Resolution to West Publishing Company who is ordered to print and publish the same in the North Eastern Reporter.
IT IS FURTHER ORDERED that the Clerk of this Court transmit a copy of said Memorial Resolution, under seal of this Court, to Mrs. Victoria Marie Conover, Valparaiso, Indiana 46883.
IN MEMORIAM HONORABLE WILLIAM G. CONOVER
The following Resolution was adopted as a memorial to the late William G. Conover.
WHEREAS, the Honorable William G. Conover, a resident of Valparaiso, Indiana, was a Judge of the Court of Appeals of Indiana; and
WHEREAS, it is with deep regret that we note the passing of Judge Conover at age 86 on January 9, 2012; and
WHEREAS, Judge Conover was appointed to the Court of Appeals in 1981 by Governor Robert D. Orr and assumed office on October 26, 1981, and served until his retirement on December 31, 1993; and
WHEREAS, Judge Conover also served as a Senior Judge for the Court of Appeals from January 1, 1994 to December 31, 1995; and
WHEREAS, after graduating from Valparaiso High School in 1943, Judge Con-over served his country in the Pacific The-atre during World War II with the U.S. Navy Seabees, the Navy’s construction force; received the Navy’s Good Conduct Medal; and was honorably discharged in 1946; and
WHEREAS, Judge Conover graduated from Valparaiso University with a B.A. in 1949, and two years later was awarded a law degree from Valparaiso University;
WHEREAS, Judge Conover maintained a private law practice and then began a career of public service posts beginning with his appointment as judge of the Valparaiso City Court in 1952; as the Porter County Planning Commission attorney from 1961 to 1964; and as the Porter County Prosecutor from 1964 to 1972; and
WHEREAS, Judge Conover served on the board of directors for the Valparaiso Junior Chamber of Commerce from 1953 to 1958; as the chair of the Porter County Young Republicans from 1956 to 1958; as the chair of the Republican Party for Porter County from 1958 to 1963; as a delegate to the Republican state convention from 1958 to 1976, and to the Republican National Convention in 1972 and 1976, on the executive board of the Indiana-Kentucky Lutheran Synod from 1983 to 1986, and was named a Sagamore of the Wabash in 1991; and
WHEREAS, Judge Conover was a member of the Porter County Bar Association, serving as President in 1965; the Indiana State Bar Association, the Institute for Judicial Administration, the American Judicature Society, the American Legion, the Experimental Aircraft Association, the Pottowattamie Council of the Boy Scouts, the Saturday Evening Club, Kappa Iota Pi social fraternity, Phi Alpha *363Delta legal fraternity and the Valparaiso Rotary Club from 1961-1970; and
WHEREAS, Judge Conover is survived by his wife Victoria Marie, six of his children, Charles William, Steven Garrett, Roberta Lee, William Lindberg, Paul Robert, and David Mark, ten grandchildren, and three great-grandchildren; and
WHEREAS, Judge Conover’s passing is a loss to his community, our State, his family, friends, and this Court.
NOW, THEREFORE, BE IT RESOLVED, that this Memorial Resolution for the Honorable William G. Conover be adopted by the Court of Appeals of Indiana and spread of record on the Order Book of this Court.
BE IT FURTHER RESOLVED, that the members of this Court extend their sympathy to the widow, to the sons, daughter, family and friends of this able lawyer and jurist and that a copy of the Memorial Resolution, under seal of this Court, be sent to his widow, Mrs. Victoria Marie Conover.